      Case 1:15-cv-00859-RWS Document 654 Filed 07/10/20 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

CONSUMER FINANCIAL
PROTECTION BUREAU,

                        Plaintiff,        Case No.: 1:15-CV-00859-RWS

vs.

UNIVERSAL DEBT & PAYMENT
SOLUTIONS, LLC, et al.,

                        Defendants.
                                      /

  RECEIVER’S MOTION TO COMPEL FRONTLINE PROCESSING CORP.
             TO COMPLY WITH RECORDS SUBPOENA

      MARK J. BERNET (the "Receiver"), as receiver for Universal Debt &

Payment Solutions, LLC, Universal Debt Solutions, LLC, Check & Credit

Recovery, LLC, Credit Power, LLC, WNY Account Solutions, LLC, WNY

Solutions Group, LLC, Real Estate of Distinction, LLC, and Rx Office Solutions,

LLC (collectively the "Receivership Entities"), moves the Court for entry of an

order compelling FRONTLINE PROCESSING CORP. ("Frontline") to comply

with the Receiver's records subpoena and provide information relating to the
      Case 1:15-cv-00859-RWS Document 654 Filed 07/10/20 Page 2 of 12




Receivership Entities. As set forth in further detail below, Frontline has refused

to respond to the Receiver's records subpoena in any fashion, and has ignored

the Receiver's repeated requests that it provide the requested documents,

necessitating that the Receiver proceed with this motion under Rule 37(a), Fed. R.

Civ. P., and under the Court's Receivership Order.

      In support of its motion the Receiver submits the accompanying

memorandum.

                                MEMORANDUM

      A.    The Receiver Issues a Records Subpoena to Frontline.

      On May 29, 2020, the Receiver issued a subpoena duces tecum addressed to

Frontline, commanding it to produce records on June 19, 2020, at a court

reporter's office located within 100 miles of Frontline's home office in Montana.

See Exhibit "1." On June 1, 2020, the Receiver sent a courtesy copy of the records

subpoena to Joseph Gleason, Frontline's attorney herein. See Exhibit "2." The

subpoena was duly served by a process server on June 8, 2020. See Exhibit "3."

      On June 19, 2020, Mr. Gleason sent an e-mail to the Receiver advising that

Frontline was working on its response and needed an additional week to

produce documents.      The Receiver agreed with Mr. Gleason's request and

extended the deadline to June 26, 2020. See Exhibit "4."


                                         2
      Case 1:15-cv-00859-RWS Document 654 Filed 07/10/20 Page 3 of 12




      Unfortunately, Frontline did not respond to the subpoena by the extended

deadline. On June 29, 2020, the Receiver sent an e-mail letter asking Mr. Gleason

to contact him to let him know when Frontline intended to respond to the

subpoena. See Exhibit "5." There was no response to the June 29, 2020 letter. On

July 1, 2020, the Receiver sent a second letter to Mr. Gleason concerning

Frontline's failure to respond. See Exhibit "6." There was no response to the July

1, 2020 letter. As of the date of this motion Frontline continues to ignore its

obligation to produce records in response to the Receiver's records subpoena.

      B.     The Documents the Receiver Seeks.

      The Receiver's records subpoena requests that Frontline provide

documents in two general categories:         Documents to enable the Receiver to

identify consumer-victims of the underlying debt-collection scam (requests 1 – 3),

and documents pertaining to $179,352.06 of credit card reserves Frontline refuses

to turn over to the Receiver (requests 4 & 5).

             1.    Identifying Consumer-Victims.

             In its February 19, 2020 Order (doc. no. 624) ("Receivership Order"),

among other things the Court appointed the Receiver and directed him to

"protect the interests of Affected Consumers and creditors who have transacted

business with the Receivership Entities." Receivership Order, Ex. A, Section III. g


                                         3
      Case 1:15-cv-00859-RWS Document 654 Filed 07/10/20 Page 4 of 12




(beginning on p. 35 of the docketed entry).1 The Court also directed the Receiver

to "[t]ake all steps necessary or advisable, including issuing subpoenas, to

identify Affected Consumers, including name, address, telephone number, e-

mail address, total amount paid, amount of any full or partial refund or

chargeback, and payment information." Receivership Order, Ex. A, Section III. p.

(beginning on p. 38 of the docketed entry).

            Consistent with the Court's Receivership Order, the Receiver is

attempting to locate records sufficient for him to identify the Affected

Consumers so that he can communicate with them and, at the appropriate time,

provide consumer redress.      Frontline is an independent sales organization

("ISO") that worked with payment processor Global Payments to process credit

card payments for the benefit of the Receivership Entities, as merchants, prior to

the commencement of this case. 2 The records subpoena to Frontline seeks

documents that would enable the Receiver, potentially, to create a database

identifying Affected Consumers. Frontline's refusal to comply with the records

subpoena is hindering the Receiver's ability to create the database.

1 The term "Affected Consumer" is defined in the Receivership Order as "an
Consumer who paid money to the [Debt Collection Defendants] between March
1, 2011, and March 31, 2015."
2 The Receiver served similar records subpoenas to Global Payments, Francis

David Corp., and Pathfinder Payment Solutions. Each of these parties has duly
responded to their records subpoenas.

                                         4
       Case 1:15-cv-00859-RWS Document 654 Filed 07/10/20 Page 5 of 12




              2.     The Missing $179,352.06 in Credit Card Reserves.

              In the Receivership Order the Court directed the Receiver to "[t]ake

exclusive custody, control, and possession of all Assets and Documents of . . . the

Receiver Entities, wherever situated" and it also provided that "[t]he Receiver shall

have full power to . . . collect, receive, take into possession, hold, and manage all

Assets . . . of the Receivership Entities. . . ." Receivership Order, Ex. A, Section III. b

(beginning on p. 33 of the docketed entry). The Court also directed the Receiver to

"[c]onserve, hold, and manage all Assets of the Receivership Entities, and perform

all acts necessary or advisable to preserve the value of those Assets. . . ."

Receivership Order, Ex. A., Section III. d (beginning on p. 35 of the docketed entry).

              On April 9, 2015, and as directed by the Court's April 7, 2015

Preliminary Injunction with Asset Freeze, Expedited Discovery and other Equitable Relief

("Preliminary Injunction") (doc. no. 16), Kori Marolf of Frontline executed an

affidavit stating in part:

                    5.    Frontline identified the following accounts held by
              the Debt Collectors as identified [in the Preliminary Injunction]:

                     a.      UDPS:

                           i.     Universal Debt & Payment Solution, reserve
                     account for merchant account 8788370013623. Reserve
                     balance is currently $98,437.83.



                                            5
      Case 1:15-cv-00859-RWS Document 654 Filed 07/10/20 Page 6 of 12




                   b.    Credit Power

                         i.     Credit Power LLC, reserve account for
                   merchant account 8788370013280. Reserve balance is
                   currently $80,914.23.

             The Receiver has confirmed that on April 15, 2015, and despite the

asset freeze provisions of the Court's TRO and Preliminary Injunction, Global

Payments transferred the credit card reserves referenced in the Marolf Affidavit to

Frontline. By his subpoena, the Receiver is seeking documents from Frontline

pertaining to these missing reserves.    Frontline's refusal to comply with the

records subpoena is hindering the Receiver's ability to take possession of these

credit card reserves.

      C.     The Receiver is Entitled to Records from Frontline.

      In Section VII of the Receivership Order (beginning on p. 48 of the

docketed entry), the Court authorized the Receiver to engage in limited

expedited discovery. Specifically, the Court authorized the Receiver (i) to take

depositions on three days' notice, (ii) serve document requests requiring

compliance within three calendar days, and (iii) serve records subpoenas

requiring compliance within five calendar days.        The records subpoena to

Frontline, which was served June 8, 2020, afforded Frontline 11 calendar days to

respond. The Receiver subsequently agreed to Frontline's request for a one-week


                                        6
      Case 1:15-cv-00859-RWS Document 654 Filed 07/10/20 Page 7 of 12




extension and likely would have agreed to additional reasonable extension

requests if asked.   Frontline has had ample time to provide the requested

documents but, unfortunately, is unwilling to do so.3

      Section IV of the Court's Receivership Order (beginning on p. 40 of the

docketed entry) requires all persons with possession, custody or control of

property or records relating to the Receivership Entities to cooperate with the

Receiver by providing information to the Receiver that the Receiver deems

necessary to exercise his authority under the Receivership Order.       Frontline

therefore is required to provide the requested records, even without any records

subpoena. Frontline's refusal to provide the documents requested in the records

subpoena, and its subsequent refusal even to acknowledge the Receiver's letters

attempting to get it to comply, most decidedly are not consistent with the Court's

cooperation directive.

      Under the circumstances, the Receiver must request that the Court enter an

order compelling Frontline to respond to the subpoena and produce the

requested records.       Frontline, as a party in this lawsuit, is subject to the

jurisdiction of this Court, and so the Court may proceed under Rule 37, Fed. R.

Civ. P. That rule authorizes a court to enter an order compelling discovery

3Frontline has never objected to the records subpoena.         At this point any
objections it may have had are waived.

                                          7
      Case 1:15-cv-00859-RWS Document 654 Filed 07/10/20 Page 8 of 12




against a party that has failed to respond adequately (or at all) to a proper

discovery request. Alternatively, the Court may proceed under the provisions of

the Receivership Order requiring all persons (i) to turn over relevant records

concerning the Receivership Entities, and (ii) cooperate with the Receiver. 4

Regardless of the approach, Frontline should be directed to provide the

requested information.

      The Receiver certifies that, prior to filing this motion, he attempted in good

faith to resolve the issues raised herein without the necessity of involving the

Court. Specifically, the Receiver granted Frontline's request for additional time

to provide the records, and also sent two letters to Frontline's attorney after the

deadline passed attempting to get Frontline to respond to the records subpoena.

However, despite those efforts, Frontline continues to ignore the Receiver's

records subpoena, and it refuses to provide the requested records.

      D.    Conclusion.

      The Receiver served Frontline with a records subpoena commanding it to

provide certain records relating to the Receivership Entities. The Receiver needs

those records to assemble a database containing the names and contact

information of the Affected Consumers who were injured by reason of the debt-

4At this time the Receiver does not request a contempt finding, but instead
merely requests an order directing Frontline to provide the requested records.

                                         8
      Case 1:15-cv-00859-RWS Document 654 Filed 07/10/20 Page 9 of 12




collection scam that is the subject of this lawsuit. The Receiver also needs those

records so that he can seek to recover credit card reserves. Frontline did not

provide the requested documents, even after the Receiver granted its request for

additional time. Frontline's counsel has not responded to the Receiver's letters

reminding him that Frontline's response was overdue. Frontline's refusal to

provide the subpoenaed records or cooperate with the Receiver violates (i) Rule

37, Fed. R. Civ. P., and (ii) the Court's Receivership Order. The Court therefore

should enter an order directing Frontline to produce the requested documents

immediately, and reserve jurisdiction to enter further orders as may be necessary

to compel compliance and to compensate the receivership estate for the expense

of this and any subsequent motion.

      Dated:      July 10, 2020

                                     /s/ Mark J. Bernet
                                     Mark J. Bernet, Receiver
                                     Akerman LLP
                                     401 E. Jackson Street, Suite 1700
                                     Tampa, Florida 33602
                                     Telephone: (813) 223-7333
                                     Facsimile: (813) 218-5495
                                     Email: mark.bernet@akerman.com
                                     Secondary: brooke.rollins @akerman.com




                                        9
      Case 1:15-cv-00859-RWS Document 654 Filed 07/10/20 Page 10 of 12




                            CERTIFICATE OF SERVICE

      I CERTIFY that on July 10, 2020, a copy of the foregoing was served by

mail or e-mail to all parties on the attached service list.

                                        /s/ Mark J. Bernet
                                        Mark J. Bernet, Receiver




                                          10
      Case 1:15-cv-00859-RWS Document 654 Filed 07/10/20 Page 11 of 12




                                 SERVICE LIST

Plaintiff                                    Marcus Brown
                                             142 Stratford Avenue
John David Thompson, Esquire                 Buffalo, NY 14216
Email: john.thompson@cfpb.gov
                                             Sarita Brown
Mary Katharine Warren, Esquire               1070 Chestnut Ridge Road
Email: mary.warren@cfpb.gov                  Amherst, NY 14228

Maureen Elin McOwen, Esquire                 Tasha Pratcher
Email: maureen.mcowen@cfpb.gov               1070 Chestnut Ridge Rd.
                                             Amherst, NY 14228
Rebecca J. Coleman, Esquire
Email: rebecca.coleman@cfpb.gov              Kevin Thomas Crocker, Esquire
                                             Mitchell Lee Williamson, Esquire
Thomas Hyunchin Kim, Esquire                 Bradley M. Elbein, Esquire
Email: thomas.kim@cfpb.gov                   Lauren Marshall Burnette, Esquire
                                             Barron & Newburger, PC
Lena Amanti, Esquire                         Emails: kcrocker@bn-lawyers.com
Office of the United States Attorney-              mwilliamson@bn-lawyers.com
  ATL600                                          Belbein@culhanemeadows.com
Northern District of Georgia                       lburnette@messerstrickler.com
Email: lena.amanti@usdoj.gov
                                             Francis David Corp.
Defendants                                   c/o Benjamin Ockner, Esquire
                                             Berns, Ockner & Greenberger, LLC
WNY Account Solutions, LLC                   Email: bockner@bernsockner.com
c/o Marcus Brown
142 Stratford Avenue                         Dolores Garcia-Prignitz, Esquire
Buffalo, NY 14216                            Michael N. Ungar, Esquire
                                             Ulmer & Berne, LLP
WNY Solutions Group, LLC                     Emails: dgarciaprignitz@ulmer.com
c/o Brian L. Ponder, Esquire                         mungar@ulmer.com
Brian Ponder LLP
Email: brian@brianponder.com



                                        11
         Case 1:15-cv-00859-RWS Document 654 Filed 07/10/20 Page 12 of 12




Michael David Flint, Esquire
Email: mflint@swfllp.com
Schreeder Wheeler & Flint, LLP

Frontline Processing Corp.
Joseph John Gleason, Esquire
Gleason Law LLC
Email: joe@gleason.legal

Allyson B. Baker
Venable, LLP-DC
Email: abbaker@venable.com

Benjamin Eric Horowitz
Venable, LLP-DC
Email: behorowitz@venable.com

David Lee Feinberg
Venable, LLP-DC
Email: dlfeinberg@venable.com

James Douglas Baldridge
Venable, LLP-DC
Email: jdbaldridge@venable.com

Leonard L. Gordon
Venable, LLP-NY
Email: lgordon@venable.com

Michael J. Bresnick
Venable, LLP-DC
Email: mjbresnick@venable.com




                                       12
53801479;1
